     Case 2:19-cv-01637-MLCF-KWR Document 1 Filed 02/21/19 Page 1 of 19



                            UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA

KEITH CHANDLER,                           *     CIVIL ACTION NO.:
         PLAINTIFF                        *     DEMAND FOR JURY TRIAL
                                          *
VERSUS                                    *     DISTRICT JUDGE:
                                          *
3M COMPANY,                               *     MAGISTRATE JUDGE:
            DEFENDANT                     *
                                          *
                                          *
******************************************************************************
                       COMPLAINT AND JURY DEMAND

       NOW INTO COURT, through undersigned counsel, comes Plaintiff, KEITH

CHANDLER, who brings this Complaint seeking judgment against Defendant, 3M Company

(hereafter, “3M”), for personal injuries endured while in training and/or active duty resulting from

Defendant’s defective and unreasonably dangerous product, the Dual-ended Combat Arms™

earplugs, version 2CAEv.2 (hereafter, “Dual-ended Combat Arms™ earplugs”). At all relevant

times hereto, the Dual-ended Combat Arms™ earplugs were manufactured, designed, formulated,

tested, packaged, labeled, produced, created, made, constructed, assembled, marketed, advertised,

promoted, and distributed by 3M or its predecessor, Aearo Technologies (hereafter, “Aearo”).

                                         THE PARTIES

   1. Plaintiff, Keith Chandler, is a person of the full age of majority domiciled in the Parish of

St. Tammany, State of Louisiana.

   2. Defendant, 3M, is a corporation organized and existing under the state of Delaware with

its principal place of business in St. Paul, Minnesota.
     Case 2:19-cv-01637-MLCF-KWR Document 1 Filed 02/21/19 Page 2 of 19



                                 JURISDICTION AND VENUE

   3. This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(a)(1) because there

is complete diversity of citizenship between the parties, and the amount in controversy exceeds

$75,000.

   4. Personal jurisdiction over Defendant 3M is proper because 3M designed, manufactured,

sold, or otherwise placed the Dual-ended Combat Arms™ earplugs into the stream of commerce,

including with specific transactions with and distributions to United States Military bases and

military servicemembers in Louisiana. 3M knew at all relevant times that the Dual-ended Combat

Arms™ earplugs would travel among and through each and every state, including Louisiana,

where Plaintiff used the Dual-ended Combat Arms™ earplugs while conducting live-fire training

from 2011-2013. Plaintiff has also received treatment for his hearing issues in Louisiana. As such,

Plaintiff’s claims arise out of Defendant’s purposeful contacts with Louisiana.

   5. Venue is also proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) as a substantial part

of the events or omissions giving rise to the claim occurred in this District.

                                  FACTUAL ALLEGATIONS

                      Overview of Dual-ended Combat Arms™ Earplugs

   6. Aearo originally created the Dual-ended Combat Arms™ earplugs. 3M acquired Aearo in

2008 by purchasing 100% of Aearo’s stock. Through this acquisition, 3M also acquired Aearo’s

liabilities and is therefore liable for Aearo’s conduct as alleged herein.

   7. The Dual-ended Combat Arms™ earplugs are non-linear—or selective attenuation—

earplugs that were designed to provide servicemembers with a single set of earplugs for two types

of hearing attenuation depending on how the earplugs are worn. Aearo/3M represented that both




                                                  2
     Case 2:19-cv-01637-MLCF-KWR Document 1 Filed 02/21/19 Page 3 of 19



sides of the dual-sided earplugs provided adequate protection for servicemembers’ ears when

worn.




   8. If worn in the “closed” or “blocked” position, with the olive or green side in the user’s ear,

the Dual-ended Combat Arms™ earplugs were intended to serve as traditional earplugs and block

as much sound as possible.

   9. If worn in the “open” or “unblocked” position, with the yellow side in the user’s ear, the

Dual-ended Combat Arms™ earplugs were intended to reduce loud impulse sounds—such as

explosions or artillery fire—while allowing the user to hear quieter sounds. For instance, while

wearing the earplugs in the open-ended position, the user should be able to hear a commander’s

instructions.

 Aearo’s/3M’s Testing of the Dual-ended Combat Arms™ Earplugs and Knowledge of the
                                             Design Defect
   10. In or around January 2000, employees from Aearo/3M began testing the Noise Reduction

Rating (“NRR”) for the Dual-ended Combat Arms™ earplugs. The NRR is a unit of measurement

used to determine the effectiveness of hearing protection devices to decrease sound exposure

within a given working environment. The higher the NRR associated with a hearing protector, the

greater the potential for noise reduction.



                                                  3
     Case 2:19-cv-01637-MLCF-KWR Document 1 Filed 02/21/19 Page 4 of 19



   11. Aearo/3M conducted the Dual-ended Combat Arms™ earplug testing at its own laboratory

rather than using an outside, independent laboratory. For the testing, Aearo/3M’s employees

personally selected ten (10) test subjects, some of whom were Aearo/3M employees. Aearo/3M’s

testing protocol consisted of testing the subject’s hearing in the following three scenarios: (1) the

test subject’s hearing without an earplug; (2) the test subject’s hearing with the open/unblocked

(yellow) end of the earplug inserted; and (3) the test subject’s hearing with the closed/blocked

(olive/green) end of the of the earplug inserted.

   12. As the testing proceeded, Aearo/3M employees monitored the test results and could stop

the testing if the results did not achieve the desired NRR, a violation of ANSI S3.19-174 testing

protocol. The Aero/3M employees conducted testing for eight (8) of the ten (10) test subjects as

described above, with both the open and closed ends of the earplugs. Those eight (8) test subjects

yielded an average NRR of 10.9 when the closed-end was inserted, which was well below the

adequate and accepted NRR.

   13. The Aearo/3M employees ultimately determined that the poor results for the closed-end

testing were attributable to the shortness of the earplug’s stem that rendered it difficult to insert

the plug deeply into the subject’s ear and obtain a proper fit. The Aearo/3M employees also

determined that when the user inserted the closed-end into the user’s ear according to the standard

fitting instructions, the basal edge of the third flange of the open-end would press against the

wearer’s ear and fold backwards. When the inward pressure on the earplug was released, the open-

end side flanges would return to their original shape and cause the earplug to loosen the seal in the

ear canals, which was often imperceptible to the wearer. This defect has the same effect when

either end is inserted because the earplugs are symmetrical, and in either scenario, the effect is that




                                                    4
     Case 2:19-cv-01637-MLCF-KWR Document 1 Filed 02/21/19 Page 5 of 19



the earplug may not maintain a tight seal in some users’ ear canals such that dangerous sounds can

bypass the plug altogether. This poses a serious risk to the user’s hearing.

   14. In response to the poor test results of the earplug’s closed-end on the initial eight (8) test

subjects, the Aearo/3M employees prematurely terminated testing of the closed-end of the earplugs

and did not conduct the closed-end testing on the remaining two (2) test subjects. However, the

Aearo/3M employees completed testing on all ten (10) subjects with the open-end of the plug

inserted and obtained an invalid -2 NRR, a score that means the earplug would actually function

as a hearing aid and amplify sound. Based on the “-2” NRR data that was obtained for the open-

ended testing, it is evident that there was not a proper seal between certain of the test subjects’ ear

canal and the earplug, allowing noise to bypass the earplug filter and go directly into the ear canal.

This is because the open-ended side of the earplug was similarly impacted by the design defects

that impact the closed-end fit of the earplug. Nevertheless, Aearo/3M reported the “-2” NRR as a

“0” NRR, which Aearo/3M has displayed on the packaging of the Dual-ended Combat Arms™

earplugs since the product was first launched. Indeed, Aearo/3M has falsely touted the “0” NRR

as a benefit of the Dual-ended Combat Arms™ earplugs by representing that servicemembers will

be able to hear fellow soldiers and enemies while still providing hearing protection.

   15.     In or around February 2000, Aearo/3M employees undertook retesting of the closed-

end of the Dual-ended Combat Arms™ earplugs. During this retest, Aearo/3M employees used

different fitting instructions and folded back the yellow flanges on the open end of the earplug

(effectively elongating the too-short stem) to allow the user to insert the closed-end of the plug

deeply into the user’s ear to obtain a proper fit. By using this modified fitting procedure, Aearo/3M

achieved a “22” NRR on the testing of the closed-end of the Dual-ended Combat Arms™ earplugs.

Aearo/3M did not retest the open-end of the Dual-ended Combat Arms™ earplugs.



                                                  5
     Case 2:19-cv-01637-MLCF-KWR Document 1 Filed 02/21/19 Page 6 of 19



  3M’s Misrepresentations to Secure Indefinite Quantity Contracts with the U.S. Military

   16. Despite Aearo’s/3M’s knowledge of the design defect associated with the Dual-ended

Combat Arms™ earplugs, as described supra ¶¶ 13-15, Aearo/3M submitted a bid in 2003 in

response to the U.S. Military’s Request for Proposal (hereafter, “RFP”) to be the exclusive supplier

of selective attenuation earplugs to the U.S. Military under an Indefinite-Quantity Contract

(hereafter, “IQC”). Aero/3M made several misrepresentations in its submission to the RFP. For

example, the RFP required bidders to certify that the earplugs complied with the Salient

Characteristics of Medical Procurement Item Description (hereafter, “MPID”) of Solicitation NO.

SP0200-06-R-4202. The relevant Salient Characteristics outlined in the MPID, which were

uniform across all RFPs that Aearo/3M responded to from approximately 2003-2015, included the

following:

       2.1.1 Ear plugs shall be designed to provide protection from the impulse noises
       created by military firearms, while allowing the wearer to clearly hear normal
       speech and other quieter sounds, such as voice commands, on the battlefield.

       2.2.2 The sound attenuation of both ends of the ear plugs shall be tested in
       accordance with ANSI S3.19.

       2.4 Workmanship. The ear plugs shall be free form all defects that detract from
       appearance or impair their serviceability.

       2.5 Instructions. Illustrated instructions explaining the proper use and handling of
       the ear plugs shall be supplied with each unit.

Solicitation No. SP0200-06-R-4202 at 41-42.

   17. 3M/Aearo responded to the Military’s RFP with express certifications that it complied with

the Salient Characteristics of MPID, including the characteristics cited above. Aearo/3M made

these express certifications despite the fact that at the time Aearo/3M submitted its initial response

for RFP in 2003, Aearo/3M knew that the Dual-ended Combat Arms™ earplugs had dangerous

design defects in that they would not adequately protect users from loud sounds and did not


                                                  6
     Case 2:19-cv-01637-MLCF-KWR Document 1 Filed 02/21/19 Page 7 of 19



adequately warn of the design defects. Aearo/3M also knew that its test protocol did not comply

with ANSI S3.19 but nevertheless certified that the testing protocol was compliant. Further,

Aearo/3M certified that it provided accurate instructions when Aearo/3M knew that the design

defect associated with the earplugs required modified fitting instructions to ensure a proper fit that

would generate the promised NRR, as revealed by Aearo’s/3M’s own testing. Nevertheless,

Aearo/3M failed to ever disclose or provide the modified instructions to the United States Military.

   18. In addition, Aearo/3M knowingly used the flawed retest of the closed-end earplugs to

represent to the U.S. Military that the earplugs possessed a “22” NRR in the closed position.

Aearo/3M never disclosed the modified fitting instructions necessary to achieve the “22” NRR.

   19. Aearo/3M also knowingly used the facially invalid testing of the open-ended earplugs to

report to the U.S. Military that the earplugs possessed a “0” NRR in the open position and would

permit servicemembers to communicate freely with their colleagues and avoid any hearing

impairment.

   20. In 2003, based on Aearo’s/3M’s misrepresentations and certifications to the U.S. Military

in Aearo’s/3M’s response to the RFP, the U.S. Military awarded Aearo/3M the IQC to be the

exclusive supplier of selective attenuation earplugs. Between 2003 to 2012, Aearo/3M repeatedly

won the U.S. Military’s IQCs to be the exclusive supplier of these earplugs, and for each response

to the RFPs for the IQC for these earplugs, Aearo made the same misrepresentations and

certifications as detailed supra 16-19.

3M’s False Representations with the Packaging and Marketing of the Dual-ended Combat
                                   Arms™ Earplugs

   21. Despite knowing that Aearo’s/3M’s testing required steps to manipulate the earplug to

obtain the desired “22” NRR, Aearo’s/3M’s standard instructions for use of the earplugs do not

instruct, and have never instructed, the user to fold back the flanges on the open end of the plug


                                                  7
      Case 2:19-cv-01637-MLCF-KWR Document 1 Filed 02/21/19 Page 8 of 19



before inserting the closed end of the plug into their ear.         Rather, Aearo’s/3M’s standard

instructions simply direct the user to insert the earplugs into the ear canals.

    22. By failing to instruct users of the Dual-ended Combat Arms™ earplugs to fold back the

flanges on the open/unblocked end of the plug before inserting the closed/blocked end of the plug

into the user’s ears, Aearo/3M falsely misrepresents—and overstates—the amount of hearing

protection provided by the closed-end of the earplug. As such, Aearo’s/3M’s packaging and

marketing of such earplugs with a labeled NRR of “22” misleads the user into believing the closed-

end of the earplug provides much greater hearing protection when used according to the provided

instructions.

    23. Aearo/3M has also continued to sell the Dual-ended Combat Arms™ earplugs to the U.S.

Military by representing a “0” NRR in the open position with standard fitting instructions, which

is false and misleading for the reasons identified in supra ¶ 22. Due to the symmetrical nature of

the earplugs, the defective stem issue that causes the earplug to imperceptibly loosen when the

closed-end is inserted also causes the plug to loosen when the open-end is inserted. As a result,

servicemembers who wear the earplug with the open-end inserted—intending to block out danger

impulse noise while still being able to hear voice commands—are at serious risk of hearing

impairment. When the seal between the earplug and the servicemember’s ear canal is broken,

dangerous impulse noise can bypass the filter on the open-end, leaving the servicemen with no

protection at all.

    24. In sum, prior to selling the Dual-ended Combat Arms™ earplugs to the U.S. Military,

Aearo/3M was aware that it had manipulated the testing procedures and fitting instructions to

obtain the desired NRRs for both ends of the earplugs. Aearo/3M continued to use these inaccurate

NRRs to market the Dual-ended Combat Arms™ earplugs to the U.S. Military without disclosing



                                                  8
      Case 2:19-cv-01637-MLCF-KWR Document 1 Filed 02/21/19 Page 9 of 19



the design defect associated with the Dual-ended Combat Arms™ earplugs or providing proper

instructions that would have achieved the desired NRR.

                                     Plaintiff Keith Chandler

    25. Plaintiff, Keith Chandler, joined the United States Marine Corps (hereafter, “USMC”) in

2007 and was discharged in 2013.

    26. Prior to joining the USMC, Plaintiff showed no signs or symptoms of hearing loss and/or

tinnitus.

    27. In 2008, Plaintiff was deployed to Iraq.

    28. In 2010, Plaintiff was deployed to Afghanistan.

    29. From 2011-2013, after Plaintiff returned from deployment in Afghanistan, Plaintiff

participated in live fire training in Louisiana as part of his duties for the Marine Corps Reserve.

    30. At the time of Plaintiff’s deployment and during his pre-deployment and Marine Corps

Reserve training, the Dual-ended Combat Arms™ earplugs were standard issue.

    31. The Dual-ended Combat Arms™ earplugs were provided to Plaintiff.

    32. Plaintiff wore the Dual-ended Combat Arms™ earplugs while in training and in the field

from 2007 to 2013, his tenure with the USMC.

    33. Plaintiff was never instructed to fold back the flanges on the opposite side of use of the

earplug.

    34. In or around August 2011, Plaintiff was diagnosed with tinnitus. Plaintiff has also been

diagnosed with hearing loss.

    35. At the time of diagnosis, Plaintiff did not suspect, nor did Plaintiff have any reason to

suspect, the cause of these injuries or that 3M’s tortious conduct caused these injuries. Further,

the running of any statute of limitations have been tolled by 3M’s fraudulent concealment.



                                                   9
     Case 2:19-cv-01637-MLCF-KWR Document 1 Filed 02/21/19 Page 10 of 19



Through 3M’s misrepresentations and omissions, 3M actively concealed from Plaintiff the risks

associated with the defects in the Dual-ended Combat Arms™ earplugs. Specifically, through

3M’s affirmative misrepresentations and omissions pertaining to the safety, testing, and efficacy

of the Dual-ended Combat Arms™ earplugs, Plaintiff was prevented from discovering this

information sooner because 3M misrepresented and continued to misrepresent the defective nature

of the Dual-ended Combat Arms™ earplugs.           As a result of 3M’s actions, Plaintiff was unaware

and could not have learned through reasonable diligence that Plaintiff had been exposed to the

risks and defects alleged herein. In fact, Plaintiff did not discover that his injuries were attributable

to the Dual-ended Combat Arms™ earplugs until January 2019, when he saw information about

potential litigation against 3M arising out of the defective earplugs. Consequently, the discovery

rule/ contra non valentem applies to this case and prescription has been tolled until the day that

Plaintiff knew or had reason to know that his injuries were linked to the Dual-ended Combat

Arms™ earplugs.

    36. Additionally, pursuant to the Servicemembers Civil Relief Act, 50 U.S.C §3936, the period

of Plaintiff’s military service may not be included in computing any statute of limitations.

                                       CAUSES OF ACTION

                                  COUNT 1 – DESIGN DEFECT
                                      LSA-RS 9:2800.56

    37. Plaintiff realleges and incorporates by reference the allegations in the above paragraphs as

though fully set forth herein.

    38. Defendant 3M, or its predecessor, Aearo, designed, manufactured, and sold the Dual-ended

Combat Arms™ earplugs. At the time the Dual-ended Combat Arms™ earplugs used by Plaintiff

were sold, 3M or its predecessor, Aearo, was in the business of designing, manufacturing, selling,




                                                   10
    Case 2:19-cv-01637-MLCF-KWR Document 1 Filed 02/21/19 Page 11 of 19



and/or otherwise placing the Dual-ended Combat Arms™ earplugs, such as the ones used by

Plaintiff, into the stream of commerce.

   39. At the time 3M or Aearo designed, manufactured, and sold the Dual-ended Combat

Arms™ earplugs, they were defective in design and unreasonably dangerous.

   40. The defects associated with the Dual-ended Combat Arms™ earplugs included, but are not

limited to, the stem of the dual-ended earplug being too short, rendering them difficult for users to

insert the plug deeply into their ears and obtain a proper fit. The design of the Dual-ended Combat

Arms™ earplug causes the earplug to loosen in the wearer’s ear, imperceptibly to the wearer, and

permits damaging sounds to enter the ear canal by traveling around the outside of the earplug while

the user incorrectly believes that the earplug is working as intended.

   41. Prior to the manufacture and sale of the Dual-ended Combat Arms™ earplugs used by

Plaintiff, 3M knew about the defect associated with the Dual-ended Combat Arms™ earplugs.

   42. The Dual-ended Combat Arms™ earplugs reached Plaintiff in the condition expected and

intended by the Defendant.

   43. Plaintiff used the Dual-ended Combat Arms™ earplugs for their intended and foreseeable

purpose.

   44. At the time the Dual-ended Combat Arms™ earplugs were sold and used by Plaintiff, the

defective design caused the product to unexpectedly fail to function in a manner reasonably

expected by an ordinary consumer.

   45. At the time of the incident made the basis of the lawsuit, the Dual-ended Combat Arms™

earplugs were in the same or substantially similar condition as they were at the time they left

Defendant’s control and were placed in the stream of commerce. Any alterations to the Dual-

ended Combat Arms™ earplugs were made by a dealer and/or agent of Defendant.



                                                 11
     Case 2:19-cv-01637-MLCF-KWR Document 1 Filed 02/21/19 Page 12 of 19



    46. The defective and unreasonably dangerous condition of the Dual-ended Combat Arms™

earplugs used by Plaintiff were a direct and proximate cause of injuries to Plaintiff, including but

not limited to, Plaintiff’s hearing loss and tinnitus.

    47. Safer alternative designs existed other than the one used by Defendant and were

economically and technologically feasible and would have prevented or significantly reduced the

risk of accident and/or injury in question without substantially impairing the utility of the Dual-

ended Combat Arms™ earplugs. For example, Defendant could have designed the Dual-ended

Combat Arms™ earplugs with a longer stem so that it would allow users to insert the plug deeper

into their ear canals and obtain a proper fit.

    48. This alternative design for the above-identified defects was available in the market and

technologically and economically feasible at the time the Dual-ended Combat Arms™ earplugs

were manufactured and would not have impaired the utility of the Dual-ended Combat Arms™

earplugs.

                            COUNT 2 – INADEQUATE WARNING
                                        LSA-RS 9:2800.57

    49. Plaintiff realleges and incorporates by reference the allegations in the above paragraphs as

though fully set forth herein.

    50. The Dual-ended Combat Arms™ earplugs are defective, in part, because the design of the

earplug causes them to loosen in the wearer’s ear, imperceptibly to the wearer, thereby permitting

damaging sounds to enter the ear canal by traveling around the outside of the earplug while the

user wrongly believes the earplug is working as intended.

    51. The Dual-ended Combat Arms™ earplugs, including the earplugs ultimately used by

Plaintiff, were defective when they left 3M’s or Aearo’s control.




                                                   12
     Case 2:19-cv-01637-MLCF-KWR Document 1 Filed 02/21/19 Page 13 of 19



    52. 3M failed to provide any warnings as to the risk that the Dual-ended Combat Arms™

earplugs would allow for dangerous sounds to bypass the earplug and pose a serious risk to

Plaintiff’s hearing.

    53. In the alternative, 3M provided inadequate warnings or instructions that the Dual-ended

Combat Arms™ earplugs would allow for dangerous sounds to bypass the earplug and pose a

serious risk to Plaintiff’s hearing.

    54. As a direct and proximate result of 3M’s failure to warn and/or provide an adequate

warning or instructions, Plaintiff suffered injuries and damages, including but not limited to,

tinnitus and hearing loss.

                       COUNT 3 – BREACH OF EXPRESS WARRANTY
                                      LSA-RS 9:2800.58

    55. Plaintiff realleges and incorporates by reference the allegations in the above paragraphs as

though fully set forth herein.

    56. Through 3M’s or its predecessor’s, Aearo’s, public statements regarding the Dual-ended

Combat Arms™ earplugs, descriptions of the Dual-ended Combat Arms™ earplugs, marketing of

the Dual-ended Combat Arms™ earplugs, certifications regarding the Dual-ended Combat

Arms™ earplugs, and written information and packaging supplied by or provided by 3M or Aearo,

Defendant expressly warranted, among other things, that the Dual-ended Combat Arms™ earplugs

were safe and effective for their intended use, were designed and constructed to prevent harmful

sounds from bypassing the earplugs to protect the user’s hearing, and had been properly tested by

Aearo/3M.

    57. 3M and/or Aearo also expressly warranted that when a user wore the earplugs according

to the standard instructions, the open-end provided a “0” NRR and the closed-end provided a “22”

NRR.

                                                13
     Case 2:19-cv-01637-MLCF-KWR Document 1 Filed 02/21/19 Page 14 of 19



   58. The Dual-ended Combat Arms™ earplugs did not conform to the express warranties made

by Defendants.

   59. Defendant’s express warranties induced Plaintiff to use the Dual-ended Combat Arms™

earplugs and are a proximate cause of Plaintiff’s injuries, including but not limited to, hearing loss

and tinnitus.

                                     COUNT 4
                          INTENTIONAL MISREPRESENTATION

   60. Plaintiff realleges and incorporates by reference the allegations in the above paragraphs as

though fully set forth herein.

   61. 3M intentionally and falsely represented to Plaintiff, and the U.S. Military, that the Dual-

ended Combat Arms™ earplugs had been properly tested, were free from defects, and would

provide adequate protection for users’ ears/hearing, as required by the guidelines used by the U.S.

Military.

   62. When 3M made these representations, 3M knew that it had manipulated the testing of the

Dual-ended Combat Arms™ earplugs such that the standard fitting instructions did not yield the

NRRs achieved in that testing.

   63. 3M made these representations to Plaintiff and the U.S. Military with the intent to deceive

Plaintiff and the U.S. Military and induce them to recommend, purchase, use and/or continue to

use the Dual-ended Combat Arms™ earplugs.

   64. Plaintiff had no reason to believe that 3M had misrepresented the safety and efficacy of the

Dual-ended Combat Arms™ and reasonably believed those representations were true.

   65. In reliance upon 3M’s representations, Plaintiff was induced to and used the Dual-ended

Combat Arms™ earplugs and sustained severe and permanent injuries, including but not limited

to hearing loss and tinnitus.

                                                 14
     Case 2:19-cv-01637-MLCF-KWR Document 1 Filed 02/21/19 Page 15 of 19



                                      COUNT 5
                            NEGLIGENT MISREPRESENTATION

   66. Plaintiff realleges and incorporates by reference the allegations in the above paragraphs as

though fully set forth herein.

   67. 3M falsely represented to Plaintiff—and the U.S. Military—that the Dual-ended Combat

Arms™ earplugs had been properly tested, were free from defects, and would provide adequate

protection for users’ ears/hearing, as required by the guidelines used by the U.S. Military.

   68. 3M knew or should have known that those representations were false.

   69. 3M owed a duty to Plaintiff and the public in general to warrant that the Dual-ended

Combat Arms™ earplugs had been properly tested and were found to be effective and safe.

   70. 3M was aware that its testing procedures and fitting instructions had been manipulated and

therefore breached its duty in representing to Plaintiff that the Dual-ended Combat Arms™

earplugs had been properly tested and that the standard fitting instructions would yield NRRs of

“0” when Plaintiff inserted the open-end of the earplug and “22” when Plaintiff inserted the closed-

end of the earplug.

   71. Plaintiff had no reason to believe that 3M had misrepresented the safety and efficacy of the

Dual-ended Combat Arms™ and reasonably believed those representations were true.

   72. In reliance upon 3M’s representations, Plaintiff was induced to and used the Dual-ended

Combat Arms™ earplugs and sustained severe and permanent injuries, including but not limited

to hearing loss and tinnitus.

                                         COUNT 6
                                     DELICTUAL FRAUD

   73. Plaintiff realleges and incorporates by reference the allegations in the above paragraphs

as though fully set forth herein.



                                                15
     Case 2:19-cv-01637-MLCF-KWR Document 1 Filed 02/21/19 Page 16 of 19



   74. 3M intentionally and falsely represented to Plaintiff—and the U.S. Military—that the Dual-

ended Combat Arms™ earplugs had been properly tested, were free from defects, and would

provide adequate protection for users’ ears/hearing, as required by the guidelines used by the U.S.

Military. 3M’s representations were false and misleading and constitute misrepresentations of fact

and omissions of truth made with the intent to deceive the public and obtain an unjust advantage

for themselves and to cause a loss to Plaintiff.

   75. As a result of 3M’s intentional misrepresentations, Plaintiff was induced to and used the

Dual-ended Combat Arms™ earplugs and sustained severe and permanent injuries, including but

not limited to hearing loss and tinnitus.

                                              COUNT 7
                                            NEGLIGENCE

   76. Plaintiff realleges and incorporates by reference the allegations in the above paragraphs

as though fully set forth herein.

   77. 3M owed a duty to Plaintiff to manufacture, produce, and sell safe and effective earplugs

that had been properly tested.

   78. 3M breached this duty to Plaintiff through various acts and omissions, including but not

limited to the following:

           a. Failing to properly design the Dual-ended Combat Arms™ earplugs;

           b. Failing to properly manufacture the Dual-ended Combat Arms™ earplugs;

           c. Failing to adequately test the Dual-ended Combat Arms™ earplugs;

           d. Failing to adequately instruct users in using the Dual-ended Combat Arms™

               earplugs;




                                                   16
     Case 2:19-cv-01637-MLCF-KWR Document 1 Filed 02/21/19 Page 17 of 19



           e. Failing to recall the Dual-ended Combat Arms™ earplugs, or alternatively, to

               warn consumers of a known defect with the Dual-ended Combat Arms™

               earplugs;

           f. Failing to disclose post-sale information known about the dangers or defects in

               the Dual-ended Combat Arms™ earplugs; and

           g. Concealing known dangers associated with the Dual-ended Combat Arms™

               earplugs.

   79. As a result of 3M’s acts omissions, Plaintiff was induced to and used the Dual-ended

Combat Arms™ earplugs and sustained severe and permanent injuries, including but not limited

to hearing loss and tinnitus.

                                     PRAYER FOR RELIEF

   80. Plaintiffs request trial by jury.

   81. WHEREFORE, Plaintiff, KEITH CHANDLER, prays that Defendant, 3M COMPANY

be served with a copy of this complaint, and after being duly cited to appear and answer hereto,

and after the expiration of all legal delays and due proceedings are had, there be judgment in favor

of Plaintiff and against Defendant as follows:

           a. Past and future pain and suffering;

           b. Past and future loss of enjoyment of life;

           c. Past and future mental anguish;

           d. Past and future loss of earning capacity;

           e. Past and future medical costs;

           f. Permanent disability and disfigurement;

           g. Past and future emotional distress;



                                                 17
Case 2:19-cv-01637-MLCF-KWR Document 1 Filed 02/21/19 Page 18 of 19



    h. All general damages in an amount to be determined according to proof at the time

       of trial;

    i. All special damages including, but not limited to, medical expenses in an amount

       to be determined according to proof at the time of trial;

    j. Punitive and exemplary damages in an amount to be determined according to proof

       at the time of trial;

    k. Judicial interest from date of judicial demand until judgment is paid;

    l. Cost of the suit herein incurred; and

    m. For such other and further relief that the Court may deem just and proper.



                                      Respectfully submitted,


                                      s/Stephen M. Huber

                                      STEPHEN M. HUBER, Bar No. 24463
                                      CHARLES M. THOMAS, Bar No. 31989
                                      LOGAN E. SCHONEKAS, Bar No. 35309
                                      ASHLEY L.F. BARRIERE, Bar No. 38129
                                      HUBER THOMAS & MARCELLE, LLP
                                      1100 Poydras Street, Suite 2200
                                      New Orleans, LA 70163
                                      Telephone:    (504) 274-2500
                                      Facsimile:    (504) 910-0838
                                      stephen@huberthomaslaw.com
                                      charlier@huberthomaslaw.com
                                      logan@huberthomaslaw.com
                                      abarriere@huberthomaslaw.com

                                      and

                                      ALFRED A. OLINDE, JR., Bar No. 20061
                                      THE OLINDE FIRM, LLC
                                      2 Sanctuary Boulevard, Suite 205
                                      Mandeville, LA 70471
                                      Telephone:    (985) 605-0262
                                      folinde@olindefirm.com

                                        18
    Case 2:19-cv-01637-MLCF-KWR Document 1 Filed 02/21/19 Page 19 of 19



                            CERTIFICATE OF SERVICE

      I hereby certify that a copy of the above and foregoing has been served on all counsel

of record via electronic filing, U.S. mail, facsimile and/or email on this 21st day of

February, 2019.

                                         s/ Stephen Huber
                                         STEPHEN M. HUBER (#24463)




                                            19
